Exhibit 10.2 Execution Copy MODIFICATION AGREEMENT This Modification Agreement (this “ Agreement ”) is executed this 24th day of April, 2014, by and between LAKES JAMUL DEVELOPMENT, LLC, a Minnesota limited liability company (“ Lakes ”) and JAMUL INDIAN VILLAGE, a federally recognized Indian tribe (the “ Tribe ”). RECITALS A. Lakes, the Tribe and the Jamul Gaming Authority, an instrumentality of the Tribe (the “ Authority ”), entered into a Pre-Development, Development & Financing Arrangement Agreement dated as of November 11, 2011 (the “ Development Agreement ”). B. Lakes has made loans to the Tribe and the Authority subject to the terms of the Development Agreement and evidenced by that certain Promissory Note of the Tribe and the Authority, jointly and severally, dated November 22, 2011, and referred to as the Existing Loan Note (the “ Existing Loan Note ”), that certain Promissory Note of the Tribe and the Authority, jointly and severally, dated November 22, 2011, and referred to as the Development Loan Note (the “ Development Loan Note ”), and that certain Promissory Note of the Tribe and the Authority, jointly and severally, dated November 22, 2011, and referred to as the Tribal Support Note (the “ Tribal Support Note ,” and, together with the Existing Loan Note and the Development Loan Note, each a “ Note ” and collectively the “ Notes ”). C. The Notes are secured by that certain Amended and Restated Security Agreement dated as of November 22, 2011 by the Tribe and the Authority in favor of Lakes (the “ Security Agreement ”) and by that certain Amended and Restated Dominion Account Agreement dated as of November 22, 2011 from the Tribe and the Authority in favor of Lakes (the “ Dominion Account Agreement ,” and, together with the Security Agreement, each a “ Collateral Document ” and collectively the “ Collateral Documents ”). D. The Development Agreement has been terminated by Lakes, but certain provisions therein relating to the Notes, the indebtedness evidenced thereby and the Collateral Documents have survived such termination. E. The Authority has been dissolved by the Tribe, and, in connection therewith, the Tribe has been assigned all of the Authority’s assets and the Tribe has assumed all of the Authority’s obligations. The Tribe remains obligated under the Notes notwithstanding the dissolution of the Authority and, in addition, has assumed the Authority’s obligations thereunder. F. Penn National Gaming, Inc. (“ Penn ”) and the Tribe have entered into a Pre-Development Agreement dated August 29, 2012 (the “ Penn Pre-Development Agreement ”), whereby Penn will make loans to the Tribe in anticipation of developing a gaming facility (the “Gaming Facility” ). G. In connection with the execution and delivery of the Penn Pre-Development Agreement, Penn, Lakes and the Tribe entered into that certain Subordination and Intercreditor Agreement dated August 29, 2012 (as amended by the Amendment No. 1 referred to below and as may be further amended, restated, or supplemented from time to time hereafter, the “ Intercreditor Agreement ”), which (i) modifies the aggregate principal amount of the Notes, interest accruing thereon, and dates of payment for so long as the Intercreditor Agreement remains in effect, and (ii) requires that the Notes be replaced by the Consolidated Restated Promissory Note referred to below to be consistent with the provisions of the Intercreditor Agreement and this Agreement. H. Since execution of the Intercreditor Agreement, the Tribe and an affiliate of Penn, San Diego Ventures, Inc., have agreed to the form of the Proposed Management Agreement (as defined in the Amendment No. 1 referred to below), which contemplates, among other things, that Penn will manage, operate and maintain the Gaming Facility on behalf of the Tribe. The Proposed Management Agreement is currently awaiting approval by the National Indian Gaming Commission for approval. I. The Tribe and Lakes wish to provide for the issuance of the Consolidated Restated Promissory Note, the incorporation by reference of the provisions of Section 4 of the Intercreditor Agreement with respect to the amendment of the terms applicable thereto, and for the payment of the Consolidated Restated Promissory Note following the termination (in accordance with its terms) of the Intercreditor Agreement. J. Concurrently with this Agreement, Penn, Lakes and the Tribe have entered into an Amendment No. 1 to Subordination and Intercreditor Agreement dated as of the date hereof (the “ Amendment No. 1 ”), whereby the parties have clarified certain matters and agreed to permit refinancing of the Senior Loan Obligations (as defined in the Intercreditor Agreement). NOW, THEREFORE, in consideration of the foregoing premises, the parties hereto agree as follows: 1. Definitions .In addition to terms defined elsewhere in this Agreement, the following terms have the meanings ascribed to them below: 1.1 “ Amended Operative Documents ” means, collectively, the Operative Documents, as amended by the Amendment Documents (including, without limitation, the Notes as consolidated, amended and restated by the Consolidated Restated Promissory Note), the rights of Lakes under which are, unless and until the Senior Loan Obligations have been Paid in Full, subject to the terms of the Intercreditor Agreement. 1.2 “ Amendment Documents ” means, collectively, this Agreement, the Consolidated Restated Promissory Note, and the other documents, instruments and agreements contemplated hereby or otherwise relating hereto. 1.3 “ Claims ” shall have the meaning as set forth in Section 7. 1.4 “ Consolidated Restated Promissory Note ” means the Consolidated Restated Promissory Note of the Tribe dated as of even date herewith to be effective as of August 29, 2012 in the form appended hereto as Appendix I. 1.5 “ Final Maturity Date ” shall have the meaning as set forth in the Intercreditor Agreement. 1.6 “ Gaming Facility ” shall have the meaning as set forth in the Proposed Management Agreement. 1.7 “ Gross Revenues ” shall have the meaning as set forth in the Proposed Management Agreement. 1.8 “Intercreditor Agreement” shall have the meaning as set forth in Recital G. 1.9 “ Operative Documents ” means, collectively, (i) the Notes, (ii) the Collateral Documents, (iii) such provisions of the Development Agreement that by their terms survive the termination of the Development Agreement, and (iv) whether nor not they expressly so survive the Development Agreement (all of which hereby shall be deemed to have survived such termination), such provisions of the Development Agreement (A) that relate to the Notes, the terms thereof (including without limitation Sections 8.3, 10.1 and 10.2 of the Development Agreement and all other terms relating to the payment of the Notes, defaults thereunder, and rights and remedies with respect thereto) or the security therefor, or that relate to the Collateral Documents (including without limitation terms granting any lien or security agreement or relating to the exercise of rights or remedies with respect to the Notes or the Collateral Documents or the indebtedness secured thereby), (B) that reasonably can be interpreted as being intended to survive the termination of the Development Agreement (including without limitation any covenant, term or provision that, in order to be effective, must survive the termination of the Development Agreement, as provided in Section 11.21 thereof), and (C) that are incorporated by reference or otherwise referred to herein or in any Note or Collateral Document (including, without limitation, the limited sovereign immunity waiver and jurisdictional waivers set forth in and consents required by the Development Agreement). Operative Documents do not include the Intercreditor Agreement (other than the portions thereof incorporated by reference in this Agreement); “ Operating Expenses ” shall have the meaning as set forth in the Proposed Management Agreement. 1.11 “ Paid In Full ” and “ Payment in Full ” shall have the meaning as set forth in the Intercreditor Agreement. 1.12 “ Payment Date ” means the first day of each month. 1.13 “ Project ” means the development, entitlement and construction of the Gaming Facility, as more particularly described in the Penn Pre-Development Agreement. 1.14 “Senior Lender” shall have the meaning as set forth in the Intercreditor Agreement. 1.15 “ Senior Loan Obligations ” shall have the meaning as set forth in the Intercreditor Agreement. 2. Representations, Warranties and Acknowledgments of the Tribe. 2.1 Recitals . The foregoing Recitals are true and correct. 2.2 Execution . The execution and delivery by the Tribe of this Agreement and the performance of this Agreement, the other Amendment Documents and the Amended Operative Documents are within the Tribe’s power and capacity, have been duly authorized by all necessary tribal action, and do not and will not (a) require any authorization, consent or approval by any other governmental department, commission, board, bureau, agency or instrumentality, (b) violate any provision of law, rule or regulation or any order, writ, injunction or decree presently in effect applicable to the Tribe or violate its organizational or constitutional documents, or (c) result in a breach of or constitute a default under any indenture or loan or credit agreement or any other agreement, lease, promissory note, or other instrument to which the Tribe is a party or by which the Tribe or the Tribe’s properties may be bound or affected. 2.3 Intercreditor Agreement . The Tribe acknowledges and agrees as follows: (a)As used in the Amended Operative Documents, (i) the terms “Project” and “Gaming Facility” shall be deemed to include, without limitation, the Project and the Gaming Facility, (ii) the terms “Notes” and “Lakes Notes” shall be deemed to include, without limitation, the Consolidated Restated Promissory Note, and (iii) the term “Secured Obligations” shall be deemed to include, without limitation, the indebtedness evidenced by the Consolidated Restated Promissory Note. (b)The indebtedness secured by the security interests and other liens granted by the Amended Operative Documents includes, without limitation, the indebtedness under the Consolidated Restated Promissory Note. (c)The security interest and other liens granted by the Amended Operative Documents attach to the assets of Tribe relating to the Project and the Gaming Facility. (d)All representations and warranties contained herein or made in writing by the Tribe in connection herewith in Amendment No. 1 or otherwise shall survive the execution and delivery of this Agreement. It shall be deemed a default or Event of Default (howsoever designated, defined or otherwise characterized) under the Consolidated Restated Promissory Note and the other Amended Operative Documents if any such representations or warranties proves to be false in any material respect as of the date hereof. 3.
